Name: Commission Regulation (EC) No 1476/96 of 26 July 1996 opening quotas for imports of textile products falling within categories 87 and 109 originating in North Korea and amending Annexes IV and V to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries
 Type: Regulation
 Subject Matter: trade;  international trade;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31996R1476Commission Regulation (EC) No 1476/96 of 26 July 1996 opening quotas for imports of textile products falling within categories 87 and 109 originating in North Korea and amending Annexes IV and V to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries Official Journal L 188 , 27/07/1996 P. 0004 - 0006COMMISSION REGULATION (EC) No 1476/96 of 26 July 1996 opening quotas for imports of textile products falling within categories 87 and 109 originating in North Korea and amending Annexes IV and V to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countriesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (1), as last amended by Regulation (EC) No 538/96 (2), and in particular Articles 3 (3) and 5 in conjunction with Article 25 (4) thereof,Whereas Article 3 (3) of Regulation (EC) No 517/94 lays down that the textile products referred to in Annex V originating in the countries indicated therein may be imported into the Community provided an annual quantitative limit is established in accordance with the appropriate procedure provided for in Article 25;Whereas the Commission has received requests from three Member States with a view to introducing quantitative import limits for products falling within categories 87 (gloves, mittens and mitts, not knitted or crocheted) and 109 (tarpaulins, sails, awnings and sunblinds) originating in North Korea (listed in Annex V to Regulation (EC) No 517/94) in order to satisfy certain market requirements; whereas, following deliberations within the committee set up under Article 25 of Regulation (EC) No 517/94, it was considered appropriate, in particular in the light of the situation of the Community industry concerned, to set annual quantitative limits for imports into the Community of products falling within categories 87 and 109 originating in North Korea of 5 tonnes and 10 tonnes respectively, which will be applicable from the date of entry into force of this Regulation; whereas Annexes IV and V to Regulation (EC) No 517/94 should be amended accordingly; whereas the quotas in question shall be managed, in the interests of legal security; in accordance with Article 17 of that Regulation;Whereas these measures are in accordance with the opinion of the committee set up by Regulation (EC) No 517/94,HAS ADOPTED THIS REGULATION:Article 1 Imports into the Community of textile products falling within categories 87 and 109 and originating in North Korea shall be subject to annual quantitative limits of 5 tonnes and 10 tonnes respectively.The quantitative limits provided for above shall be managed in accordance with Article 17 of Council Regulation (EC) No 517/94.Article 2 Annexes IV and V to Regulation (EC) No 517/94 are hereby amended as indicated in the Annex to this Regulation.Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 1996.For the CommissionLeon BRITTANVice-President(1) OJ No L 67, 10. 3. 1994, p. 1.(2) OJ No L 79, 29. 3. 1996, p. 1.ANNEX 'ANNEX IVAnnual Community quantitative limits referred to in Article 3 (1)(The products descriptions of the categories listed in this Annex are to be found in Annex I A to this Regulation)NORTH KOREA>TABLE>ANNEX Vreferred to in Article 3 (3)(The products descriptions of the categories listed in this Annex are to be found in Annex I A to this Regulation)NORTH KOREACategories: 10, 22, 23, 32, 33, 34, 35, 38, 40, 41, 42, 49, 50, 53, 54, 55, 58, 62, 63, 65, 66, 67, 72, 84, 85, 86, 88, 90, 91, 93, 97, 99, 100, 101, 111, 112, 113, 114, 120, 121, 122, 123, 124, 130, 133, 134, 135, 136, 137, 138, 140, 141, 145, 146A, 146B, 146C, 149, 150, 153, 156, 157, 159, 160.`